Citation Nr: 1641339	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-27 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected seizure disorder.

2.  Entitlement to an effective date earlier than January 20, 2011 for the grant of entitlement to service connection for seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from August 1982 until February 1984.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2011 rating decision also denied reopening of a previously denied claim of entitlement to service connection for a history of seizure disorder.  In a July 2014 rating decision, the RO granted service connection for a seizure disorder.  In September 2014, the Veteran filed a timely notice of disagreement (NOD) as to the effective date and evaluation assigned to his service-connected seizure disorder.  In November 2015, the Board remanded the issues of entitlement to an earlier effective date and entitlement to an initial evaluation in excess of 10 percent before August 26, 2014, and higher than 20 percent on and after August 26, 2014 for service -seizure disorder to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  In January 2016, the RO issued a SOC regarding the issue of entitlement to an initial evaluation in excess of 10 percent before August 26, 2014, and higher than 20 percent on and after August 26, 2014.  A January 2016 rating decision granted entitlement to an earlier effective date of January 20, 2011 for the grant of service connection for the seizure disorder.  In a NOD received by VA in April 2016 in response to the January 2016 rating decision, the Veteran expressed disagreement with both the effective date assigned in the January 2016 rating decision, and again expressed disagreement as to the evaluation assigned for the seizure disorder.  However, this was not a timely response to the SOC and thus the issue of entitlement to an increased evaluation was not perfected.  Despite the grant of an earlier effective date, the RO did not issue an SOC as instructed and the Veteran did not indicate that the grant of the 2011 date would satisfy his appeal.  Accordingly, as indicated in the remand, an SOC must be issued regarding the effective date claim.  Thus, the Board has limited its scope accordingly.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records from November 2012 to January 2016, including a June 2013 VA psychiatric examination and report.  The other documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required for the issuance of a SOC addressing the issue of entitlement to an effective date prior to January 20, 2011 for the grant of service connection for a seizure disorder.  As noted above, the November 2015 Board remand instructed the RO to issue an SOC as to that issue because the Veteran had initiated an appeal on that issue.  Although the RO granted entitlement to an effective date of January 20, 2011, no SOC was issued and the Veteran has continued to express dissatisfaction with the effective date assigned.  Therefore, on remand, a SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Second, with regard to the Veteran's claim of entitlement to service connection for a psychiatric disorder, remand is required to secure a new VA examination and opinion addressing newly received evidence.  In November 2015 the Board remanded this issue for a VA opinion addressing whether the Veteran's claimed bipolar disorder was aggravated by his service connected seizure disorder, or directly related to his period of active service.  A January 2016 VA examination was conducted.  The VA examiner diagnosed unspecified personality disorder with strong antisocial traits, and cocaine/other unknown substance induced bipolar disorder.  Essentially, the examiner opined that the Veteran's bipolar disorder was not caused or aggravated by his service-connected seizure disorder, or otherwise directly related to the Veteran's period of active duty service.  Instead, the examiner opined that the Veteran's mood related symptoms were due to his chronic substance abuse and personality disorder, and that his bipolar disorder was due to his chronic and voluntary cocaine use.  

In a March 2016 letter, the Veteran's mental health provider, Dr. DV, wrote that the Veteran had a non-continuous history of alcohol and cocaine abuse.  Dr. DV then wrote that a recent urine toxicology screen was negative for any drugs of abuse.  Dr. DV further wrote that despite treatment, the Veteran continued to exhibit symptoms of schizo-affective disorder, bipolar type, with mood swings and depression.  Dr. DV opined that the Veteran's current psychiatric disorder was independent of his previous substance abuse.  Dr. DV did not otherwise provide an opinion as to the etiology of the Veteran's psychiatric disorder.  Thus, remand is necessary to obtain an opinion addressing the new evidence from the Veteran's treating physician indicating that the Veteran's diagnosed bipolar disorder is independent of the Veteran's non-continuous substance abuse. 

In addition, the Veteran submitted a June 2016 letter from another physician, Dr. MK, reporting that the Veteran also had a diagnosis of posttraumatic stress disorder (PTSD).  On remand, clarification is necessary regarding the Veteran's currently diagnosed psychiatric disorders. 

Lastly, on remand all outstanding and relevant VA and private medical records should be identified and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from January 2016 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of all currently present psychiatric disorders.  The claims file must be made available to and be reviewed by the examiner, and review of such must be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all currently present psychiatric disorders.  The examiner must reconcile any prior diagnoses of record.  

b)  Is it at least as likely as not (a 50 percent of greater probability) that each diagnosed psychiatric disorder had its onset in, or was caused by, the Veteran's period of active service?

c)  Is it at least as likely as not (a 50 percent of greater probability) that each diagnosed psychiatric disorder was caused by his service-connected seizure disorder, to include medications prescribed therefor?

d)  Whether it is at least as likely as not (a 50 percent of greater probability) that each diagnosed psychiatric disorder was aggravated by his service-connected seizure disorder, include medications prescribed therefor?

In providing the above information and opinions, the examiner is requested to specifically address the following:  1) the June 2014 letter from Dr. MK reporting that the Veteran had a diagnosis of PTSD and bipolar disorder; 2) the January 2016 VA examination report; 3) the March 2016 letter from Dr. DV reporting that the Veteran's schizo-affective disorder bipolar type was independent of the Veteran's non-continuous substance abuse; 4) the Veteran's lay statements; and 5) the service treatment records.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than January 20, 2011 for the grant of service connection for a seizure disorder.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




